February 20, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      KENNETH G. HELMERS, Appellant

NO. 14-13-01058-CV                          V.

 VANDERBILT MORTGAGE AND FINANCE, INC., ATTORNEY-IN-FACT
 AND SERVICER FOR THE BANK OF NEW YORK MELLON F/K/A THE
          BANK OF NEW YORK, AS TRUSTEE, Appellee
              ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on November 1, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Kenneth G. Helmers.
      We further order this decision certified below for observance.